UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09293 DAVIS VARIABLE ACCOUNT FUND, INC. (Exact name of registrant as specified in charter) 2949 East Elvira Road, Suite 101 Tucson, AZ 85756 (Address of principal executive offices) Thomas D. Tays Davis Selected Advisers, L.P. 2949 East Elvira Road, Suite 101 Tucson, AZ 85756 (Name and address of agent for service) Registrant’s telephone number, including area code: 520-806-7600 Date of fiscal year end: December 31, 2012 Date of reporting period: March 31, 2012 ITEM 1. SCHEDULE OF INVESTMENTS DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS VALUE PORTFOLIO March 31, 2012 (Unaudited) Shares Value COMMON STOCK – (95.50%) CONSUMER DISCRETIONARY – (7.90%) Automobiles & Components – (0.65%) Harley-Davidson, Inc. $ Consumer Durables & Apparel – (0.34%) Compagnie Financiere Richemont S.A., Bearer Shares, Unit A(Switzerland) Hunter Douglas NV(Netherlands) Media – (1.70%) Grupo Televisa S.A.B., ADR(Mexico) Walt Disney Co. Retailing – (5.21%) Bed Bath & Beyond Inc.* CarMax, Inc.* Expedia, Inc. Groupon, Inc.* Li & Fung Ltd.(Hong Kong) Liberty Interactive Corp., Series A* Netflix Inc.* Tiffany & Co. TripAdvisor Inc.* Total Consumer Discretionary CONSUMER STAPLES – (16.77%) Food & Staples Retailing – (11.10%) Costco Wholesale Corp. CVS Caremark Corp. Sysco Corp. Walgreen Co. Food, Beverage & Tobacco – (5.51%) Coca-Cola Co. Diageo PLC, ADR(United Kingdom) Heineken Holding NV(Netherlands) Kraft Foods Inc., Class A Nestle S.A.(Switzerland) Philip Morris International Inc. Unilever NV, NY Shares(Netherlands) Household & Personal Products – (0.16%) Natura Cosmeticos S.A.(Brazil) Total Consumer Staples ENERGY – (11.40%) Canadian Natural Resources Ltd.(Canada) China Coal Energy Co., Ltd. - H(China) Devon Energy Corp. EOG Resources, Inc. Occidental Petroleum Corp. 1 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS VALUE PORTFOLIO - (CONTINUED) March 31, 2012 (Unaudited) Shares Value COMMON STOCK – (CONTINUED) ENERGY – (CONTINUED) OGX Petroleo e Gas Participacoes S.A.(Brazil)* $ Schlumberger Ltd. Transocean Ltd. Total Energy FINANCIALS – (33.45%) Banks – (6.06%) Commercial Banks – (6.06%) Wells Fargo & Co. Diversified Financials – (15.87%) Capital Markets – (9.00%) Ameriprise Financial, Inc. Bank of New York Mellon Corp. Brookfield Asset Management Inc., Class A(Canada) Charles Schwab Corp. Goldman Sachs Group, Inc. Julius Baer Group Ltd.(Switzerland) Consumer Finance – (5.96%) American Express Co. Diversified Financial Services – (0.91%) CME Group Inc. JPMorgan Chase & Co. Visa Inc., Class A Insurance – (10.42%) Insurance Brokers – (0.15%) Aon PLC Multi-line Insurance – (3.33%) Fairfax Financial Holdings Ltd.(Canada) Fairfax Financial Holdings Ltd., 144A(Canada)(a)(b) Loews Corp. Property & Casualty Insurance – (5.43%) ACE Ltd. Berkshire Hathaway Inc., Class A* 62 Markel Corp.* Progressive Corp. Reinsurance – (1.51%) Alleghany Corp.* Everest Re Group, Ltd. Real Estate – (1.10%) Hang Lung Group Ltd.(Hong Kong) Total Financials HEALTH CARE – (7.98%) Health Care Equipment & Services – (2.60%) Baxter International Inc. 2 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS VALUE PORTFOLIO - (CONTINUED) March 31, 2012 (Unaudited) Shares Value COMMON STOCK – (CONTINUED) HEALTH CARE – (CONTINUED) Health Care Equipment & Services – (Continued) Becton, Dickinson and Co. $ Express Scripts Holding Co.* Pharmaceuticals, Biotechnology & Life Sciences – (5.38%) Agilent Technologies, Inc. Johnson & Johnson Merck & Co., Inc. Pfizer Inc. Roche Holding AG - Genusschein(Switzerland) Total Health Care INDUSTRIALS – (5.29%) Capital Goods – (1.23%) Lockheed Martin Corp. PACCAR Inc. Commercial & Professional Services – (1.41%) Iron Mountain Inc. Transportation – (2.65%) China Merchants Holdings International Co., Ltd.(China) China Shipping Development Co., Ltd. - H(China) Kuehne & Nagel International AG(Switzerland) LLX Logistica S.A.(Brazil)* Total Industrials INFORMATION TECHNOLOGY – (7.11%) Semiconductors & Semiconductor Equipment – (1.74%) Intel Corp. Texas Instruments Inc. Software & Services – (4.92%) Activision Blizzard, Inc. Google Inc., Class A* Microsoft Corp. Oracle Corp. Technology Hardware & Equipment – (0.45%) Hewlett-Packard Co. Total Information Technology MATERIALS – (5.43%) Air Products and Chemicals, Inc. BHP Billiton PLC(United Kingdom) Ecolab Inc. Martin Marietta Materials, Inc. Monsanto Co. Potash Corp. of Saskatchewan Inc.(Canada) Praxair, Inc. Rio Tinto PLC(United Kingdom) 3 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS VALUE PORTFOLIO - (CONTINUED) March 31, 2012 (Unaudited) Shares/Principal Value COMMON STOCK – (CONTINUED) MATERIALS – (CONTINUED) Sealed Air Corp. $ Sino-Forest Corp.(Canada)* 0 Sino-Forest Corp., Restricted(Canada)*(b) 0 Total Materials TELECOMMUNICATION SERVICES – (0.17%) America Movil SAB de C.V., Series L, ADR(Mexico) Total Telecommunication Services TOTAL COMMON STOCK – (Identified cost $223,033,593) CONVERTIBLE BONDS – (0.05%) MATERIALS – (0.05%) Sino-Forest Corp., Conv. Sr. Notes, 5.00%, 08/01/13(Canada) (b)(c) $ TOTAL CONVERTIBLE BONDS – (Identified cost $736,000) SHORT-TERM INVESTMENTS – (4.33%) Banc of America Securities LLC Joint Repurchase Agreement, 0.12%, 04/02/12, dated 03/30/12, repurchase value of $5,382,054 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 3.075%-5.00%, 11/01/26-03/01/41, total market value $5,489,640) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.18%, 04/02/12, dated 03/30/12, repurchase value of $10,846,163 (collateralized by: U.S. Government agency mortgages and obligations in a pooled cash account, 0.00%-7.25%, 04/16/12-01/15/48, total market value $11,062,920) TOTAL SHORT-TERM INVESTMENTS – (Identified cost $16,228,000) Total Investments – (99.88%) – (Identified cost $239,997,593) – (d) Other Assets Less Liabilities – (0.12%) Net Assets – (100.00%) $ ADR: American Depositary Receipt * Non-Income producing security. (a) This security is subject to Rule 144A. The Board of Directors of the Fund has determined that there is sufficient liquidity in this security to realize current valuations. This security amounted to $1,005,012 or 0.27% of the Fund's net assets as of March 31, 2012. (b) Restricted securities are not registered under the Securities Act of 1933 and may have contractual restrictions on resale. They are valued under methods approved by the Board of Directors as reflecting fair value. The aggregate value of restricted securities amounted to $1,192,692 or 0.32% of the Fund’s net assets as of March 31, 2012. (c) This security is in default. The Fund may hold securities in default, and is not obligated to dispose of securities whose issuers or underlying obligors subsequently default. As of March 31, 2012, the value of defaulted securities amounted to $187,680 (cost: $736,000) or 0.05% of the Fund's net assets. 4 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS VALUE PORTFOLIO - (CONTINUED) March 31, 2012 (Unaudited) (d) Aggregate cost for federal income tax purposes is $241,842,287. At March 31, 2012 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ Please refer to "Notes to Schedule of Investments" on page 11 for the Fund's policy regarding valuation of investments. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 5 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS FINANCIAL PORTFOLIO March 31, 2012 (Unaudited) Shares/Units Value COMMON STOCK – (83.12%) CONSUMER DISCRETIONARY – (1.58%) Retailing – (1.58%) Bed Bath & Beyond Inc.* $ Total Consumer Discretionary CONSUMER STAPLES – (2.71%) Food & Staples Retailing – (2.71%) CVS Caremark Corp. Total Consumer Staples ENERGY – (1.83%) Canadian Natural Resources Ltd.(Canada) Total Energy FINANCIALS – (77.00%) Banks – (15.66%) Commercial Banks – (15.66%) ICICI Bank Ltd., ADR(India) State Bank of India Ltd., GDR(India) U.S. Bancorp Wells Fargo & Co. Diversified Financials – (37.19%) Capital Markets – (19.34%) Ameriprise Financial, Inc. Bank of New York Mellon Corp. Brookfield Asset Management Inc., Class A(Canada) Charles Schwab Corp. Goldman Sachs Group, Inc. Julius Baer Group Ltd.(Switzerland) Consumer Finance – (10.91%) American Express Co. First Marblehead Corp.* Diversified Financial Services – (6.94%) Bank of America Corp. Cielo S.A.(Brazil) Oaktree Capital Group LLC, Class A(a) Visa Inc., Class A Insurance – (24.15%) Multi-line Insurance – (5.66%) Loews Corp. Property & Casualty Insurance – (10.38%) Markel Corp.* Progressive Corp. Reinsurance – (8.11%) Alleghany Corp.* 6 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS FINANCIAL PORTFOLIO - (CONTINUED) March 31, 2012 (Unaudited) Shares/Principal Value COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Insurance – (Continued) Reinsurance – (Continued) Everest Re Group, Ltd. $ Total Financials MATERIALS – (0.00%) Sino-Forest Corp.(Canada)* 0 Total Materials 0 TOTAL COMMON STOCK – (Identified cost $42,875,561) SHORT-TERM INVESTMENTS – (15.21%) Banc of America Securities LLC Joint Repurchase Agreement, 0.12%, 04/02/12, dated 03/30/12, repurchase value of $3,457,035 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 3.075%-5.00%, 11/01/26-03/01/41, total market value $3,526,140) $ Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.18%, 04/02/12, dated 03/30/12, repurchase value of $6,969,105 (collateralized by: U.S. Government agency mortgages and obligations in a pooled cash account, 0.00%-7.25%, 04/16/12-01/15/48, total market value $7,108,380) TOTAL SHORT-TERM INVESTMENTS – (Identified cost $10,426,000) Total Investments – (98.33%) – (Identified cost $53,301,561) – (b) Other Assets Less Liabilities – (1.67%) Net Assets – (100.00%) $ ADR: American Depositary Receipt GDR: Global Depositary Receipt * Non-Income producing security. (a) Restricted securities are not registered under the Securities Act of 1933 and may have contractual restrictions on resale. They are valued under methods approved by the Board of Directors as reflecting fair value. The aggregate value of restricted securities amounted to $1,262,800 or 1.84% of the Fund's net assets as of March 31, 2012. (b) Aggregate cost for federal income tax purposes is $53,416,814. At March 31, 2012 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ Please refer to “Notes to Schedule of Investments” on page 11 for the Fund's policy regarding valuation of investments. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 7 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS REAL ESTATE PORTFOLIO March 31, 2012 (Unaudited) Shares Value COMMON STOCK – (86.14%) FINANCIALS – (86.14%) Real Estate – (86.14%) Real Estate Investment Trusts (REITs) – (83.68%) Diversified REITs – (2.03%) Vornado Realty Trust $ Industrial REITs – (6.71%) DCT Industrial Trust Inc. EastGroup Properties, Inc. Prologis, Inc. Office REITs – (22.90%) Alexandria Real Estate Equities, Inc. BioMed Realty Trust, Inc. Boston Properties, Inc. Brandywine Realty Trust Coresite Realty Corp. Corporate Office Properties Trust Digital Realty Trust, Inc. DuPont Fabros Technology Inc. SL Green Realty Corp. Residential REITs – (16.42%) American Campus Communities, Inc. AvalonBay Communities, Inc. Education Realty Trust, Inc. Equity Residential Essex Property Trust, Inc. Post Properties, Inc. Retail REITs – (16.21%) CBL & Associates Properties, Inc. DDR Corp. Federal Realty Investment Trust Kimco Realty Corp. Macerich Co. Simon Property Group, Inc. Specialized REITs – (19.41%) American Tower Corp. CubeSmart Entertainment Properties Trust Host Hotels & Resorts Inc. Plum Creek Timber Co., Inc. Public Storage Rayonier Inc. Sunstone Hotel Investors, Inc.* Ventas, Inc. 8 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS REAL ESTATE PORTFOLIO - (CONTINUED) March 31, 2012 (Unaudited) Shares/Principal Value COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Real Estate – (Continued) Real Estate Management & Development – (2.46%) Real Estate Operating Companies – (2.46%) Forest City Enterprises, Inc., Class A* $ Total Financials TOTAL COMMON STOCK – (Identified cost $19,999,039) PREFERRED STOCK – (6.51%) FINANCIALS – (6.51%) Real Estate – (6.51%) Real Estate Investment Trusts (REITs) – (6.51%) Industrial REITs – (1.10%) Prologis, Inc., 6.75%, Series M Office REITs – (4.64%) Alexandria Real Estate Equities, Inc., 7.00%, Series D, Cum. Conv. Pfd. Digital Realty Trust, Inc., 5.50%, Series D, Cum. Conv. Pfd. DuPont Fabros Technology Inc., 7.625%, Series B Retail REITs – (0.77%) CBL & Associates Properties, Inc., 7.375%, Series D Total Financials TOTAL PREFERRED STOCK – (Identified cost $834,990) CONVERTIBLE BONDS – (3.11%) FINANCIALS – (3.11%) Real Estate – (3.11%) Real Estate Investment Trusts (REITs) – (2.71%) Office REITs – (2.71%) Digital Realty Trust, L.P., 144A Conv. Sr. Notes, 5.50%, 04/15/29(a) $ SL Green Operating Partnership L.P., 144A Conv. Sr. Notes, 3.00%, 03/30/27(a) Real Estate Management & Development – (0.40%) Real Estate Operating Companies – (0.40%) Forest City Enterprises, Inc., Conv. Sr. Notes, 5.00%, 10/15/16 Total Financials TOTAL CONVERTIBLE BONDS – (Identified cost $526,641) SHORT-TERM INVESTMENTS – (3.82%) Banc of America Securities LLC Joint Repurchase Agreement, 0.12%, 04/02/12, dated 03/30/12, repurchase value of $342,003 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 3.075%-5.00%, 11/01/26-03/01/41, total market value $348,840) 9 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS REAL ESTATE PORTFOLIO - (CONTINUED) March 31, 2012 (Unaudited) Principal Value SHORT-TERM INVESTMENTS – (CONTINUED) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.18%, 04/02/12, dated 03/30/12, repurchase value of $688,010 (collateralized by: U.S. Government agency mortgages and obligations in a pooled cash account, 0.00%-7.25%, 04/16/12-01/15/48, total market value $701,760) $ $ TOTAL SHORT-TERM INVESTMENTS – (Identified cost $1,030,000) Total Investments – (99.58%) – (Identified cost $22,390,670) – (b) Other Assets Less Liabilities – (0.42%) Net Assets – (100.00%) $ * Non-Income producing security. (a) These securities are subject to Rule 144A. The Board of Directors of the Fund has determined that there is sufficient liquidity in these securities to realize current valuations. These securities amounted to $730,385 or 2.71% of the Fund's net assets as of March 31, 2012. (b) Aggregate cost for federal income tax purposes is $23,581,110. At March 31, 2012 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ Please refer to “Notes to Schedule of Investments” on page 11 for the Fund's policy regarding valuation of investments. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 10 DAVIS VARIABLE ACCOUNT FUND, INC. Notes to Schedule of Investments March 31, 2012 (Unaudited) Security Valuation - The Funds calculate the net asset value of their shares as of the close of the New York Stock Exchange (“Exchange”), normally 4:00 P.M. Eastern time, on each day the Exchange is open for business. Securities listed on the Exchange (and other national exchanges) are valued at the last reported sales price on the day of valuation. Securities traded in the over-the-counter market (e.g. NASDAQ) and listed securities for which no sale was reported on that date are stated at the average of closing bid and asked prices. Securities traded on foreign exchanges are valued based upon the last sales price on the principal exchange on which the security is traded prior to the time when the Funds’ assets are valued. Securities (including restricted securities) for which market quotations are not readily available or securities whose values have been materially affected by what Davis Selected Advisers, L.P. (“Adviser”), the Funds’ investment adviser, identifies as a significant event occurring before the Funds’ assets are valued but after the close of their respective exchanges will be fair valued using a standardized fair valuation methodology applicable to the security type or the significant event as previously approved by the Funds’ Pricing Committee and Board of Directors. The Pricing Committee considers all facts they deem relevantthat are reasonably available, through either public information or information available to the Adviser’s portfolio management team, when determining the fair value of a security. Fair value determinations are subject to review, approval, and ratification by the Funds’ Board of Directors at its next regularly scheduled meeting covering the period in which the fair valuation was determined. Fair valuation standardized methodologies used by the Funds for equity securities include, but are not limited to, pricing securities at a discount of a last traded price, which could mean marking a security to zero or valuing at the mid-point of a disclosed Initial Public Offering (“IPO”) estimated price range prior to launch date.The methodologies used for valuing securities are not necessarily an indication of the risks associated with investing in those securities nor can it be assured that the Funds can obtain the fair value assigned to a security if they were to sell the security. To assess the continuing appropriateness of security valuations, the Adviser may compare prior day prices, prices on comparable securities, and sale prices to the prior orcurrent day prices and challenges those prices exceeding certain tolerance levels with the third party pricing service or broker source. For those securities valued by fair valuations, the Pricing Committee reviews and affirms the reasonableness of the valuation on a regular basis after considering all relevant information that is reasonably available. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates market value. The Funds'valuation procedures are reviewed and subject to approval by the Board of Directors. There have been no significant changes to the fair valuation procedures during the period. Value Measurements - Fair value is defined as the price that the Funds would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. Various inputs are used to determine the fair value of the Funds’ investments. These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level3 – significant unobservable inputs (including the Fund's own assumptions in detrmining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 11 DAVIS VARIABLE ACCOUNT FUND, INC. Notes to Schedule of Investments – (Continued) March 31, 2012 (Unaudited) Security Valuation – (Continued) Value Measurements – (Continued) The following is a summary of the inputs used as of March 31, 2012 in valuing each Fund’s investments carried at value: Investments in Securities at Value Davis Value Davis Financial Davis Real Estate Portfolio Portfolio Portfolio Valuation inputs Level 1 – Quoted Prices: Equity securities: Consumer discretionary $ $ $ – Consumer staples – Energy – Financials Health care – – Industrials – – Information technology – – Materials – – Telecommunication services – – Total Level 1 Level 2 – Other Significant Observable Inputs: Convertible debt securities – Equity securities: Financials – – Short-term securities Total Level 2 Level 3 – Significant Unobservable Inputs: Equity securities: Financials – – Materials – a – a – Total Level 3 – – Total Investments $ $ $ a Includes securities valued at zero. The following table reconciles the valuation of assets in which significant unobservable inputs (Level 3) were used in determining fair value during the three months ended March 31, 2012: Davis Value Portfolio Davis Financial Portfolio Investment Securities: Beginning balance $ $ Increase in unrealized depreciation Transfers into Level 3 from Level 2 – Ending balance $ – $ Increase in unrealized depreciation during the period on Level 3 securities still held at March 31, 2012 $ $ Transfers into Level 3 represent the beginning value of any security or instrument where a change in the pricing level occurred from the beginning to the end of the period. 12 DAVIS VARIABLE ACCOUNT FUND, INC. Notes to Schedule of Investments – (Continued) March 31, 2012 (Unaudited) Security Valuation – (Continued) Value Measurements – (Continued) The following table is asummary of those assets in which significant unobservable inputs (Level 3) were used by the Adviser in determining fair value. Note that these amounts exclude any valuations provided by a pricing service or broker. Davis Value Portfolio Davis Financial Portfolio Assets Table Investments at Value: Equity Securities: Fairvalue at March 31, 2012 $ – a $ 1,262,800 a Valuation technique Discount applied to the last traded price Discount applied to the last traded price Unobservable input Discount rate Discount rate Amount 100% 100% Valuation technique Mid-point of estimated IPO price range Unobservable input IPO price range Range (weighted average) $42-46 ($44) a Includes securities valued at zero. 13 ITEM 2. CONTROLS AND PROCEDURES (a) The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) are effective as of a date within 90 days of the filing date of this report. (b) There have been no significant changes in the registrant's internal controls or in other factors that could significantly affect these controls. ITEM 3. EXHIBITS EX-99.CERT - Section 302 Certification Signatures Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DAVIS VARIABLE ACCOUNT FUND, INC. By /s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date: May 30, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date: May 30, 2012 By /s/ Douglas A. Haines Douglas A. Haines Principal Financial officer Date: May 30, 2012
